Citation Nr: 0823279	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an effective date earlier than 
July 11, 2002, for a 50 percent rating for mechanical low 
back pain with psychological factors affecting physical 
condition. 

2. Entitlement to an effective date earlier than 
July 11, 2002 for a 50 percent rating for migraine headaches. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from June 1984 to 
September 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an effective date earlier 
than July 11, 2002 for a 50 percent rating for mechanical low 
back pain with psychological factors affecting physical 
condition, and a 50 percent rating for migraine headaches. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2008. A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDINGS OF FACT

1. By rating decision of December 1987, service connection 
for mechanical low back pain associated with psychological 
factors affecting physical condition was granted and awarded 
a 10 rating, effective September 23, 1987. Service connection 
for migraine headaches was denied. 

2. A hearing officer's decision of June 1990, increased the 
veteran's rating for mechanical low back pain with 
psychological factors affecting physical condition from 
10 percent to 30 percent, effective September 23, 1987. The 
denial of service connection for migraine headaches was 
confirmed and continued. 

3. A November 1994 Board decision denied a rating in excess 
of 30 percent for mechanical low back pain with psychological 
factors affecting physical condition, and granted service 
connection for migraine headaches. 

4. The veteran filed an increased rating for migraine 
headaches in April 1999. 

5. The November 1994 Board decision was effectuated by an 
August 1999 rating decision and the veteran's migraine 
headaches were rated 10 percent disabling, effective from 
September 23, 1987. An increased rating was not granted, the 
veteran was notified of the denial and her appellate rights 
in a letter of August 1999, and no appeal was filed. 

6. The veteran filed a claim for a total rating based upon 
individual unemployability (TDIU) in February 2000. All of 
the veteran's service-connected disabilities were evaluated 
and the veteran was notified by a letter of June 2000 that 
she did not receive an increased rating for mechanical low 
back pain with psychological factors affecting physical 
condition or migraine headaches. The letter also notified her 
of her appellate rights and no appeal was filed. 

7. The veteran filed a claim for an increased rating for 
mechanical low back pain with psychological factors affecting 
physical condition and migraine headaches, which was received 
by VA on July 11, 2002. 

8. It was not factually ascertainable prior to July 11, 2002, 
that the veteran's mechanical low back pain with 
psychological factors affecting physical condition, which 
shows the psychiatric pain disorder (somatoform disorder) as 
more predominant, was productive of impaired judgment, 
thinking, or mood, and difficulty in establishing and 
maintaining effective work and social relationships. 

9. It was not factually ascertainable prior to July 11, 2002, 
that the veteran's migraine headaches were productive of very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability. 



CONCLUSIONS OF LAW

1. An effective date earlier than July 11, 2002, for a 
50 percent evaluation for mechanical low back pain with 
psychological factors affecting physical condition has not 
been shown. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(b)(2)(o)(2) (2007).

2. An effective date earlier than July 11, 2002, for a 
50 percent evaluation for migraine headaches has not been 
shown. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(b)(2)(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in April 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
This is an appeal for an earlier effective date and as such, 
the veteran has been notified as to effective dates in her 
VCAA notification. Further, since the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service medical evidence, VA medical 
evidence, private treatment records, and statements from the 
veteran. The veteran was also given the opportunity to submit 
any additional records that she may have. There are no known 
additional records or information to obtain. 

A hearing was offered and a February 2005 RO hearing and a 
March 2008 Travel Board hearing were held and the veteran 
testified at both of those hearings in support of these 
claims. As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with her claims.


Earlier Effective Date

The veteran asserts that 50 percent ratings are warranted for 
mechanical low back pain with psychological factors affecting 
physical condition and also for migraine headaches, both 
prior to July 11, 2002. She maintains that she should have 
been rated 50 percent for each disability at the initial 
grant of service connection. She states that there is no 
change in her disability level between the present and her 
initial rating. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor. 38 U.S.C.A. 
§ 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999). A claim for increased rating, however, shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The veteran initially filed a claim for entitlement to 
service connection for a back disorder and migraine headaches 
in December 1987. 

By rating decision of December 1987, service connection for 
mechanical low back pain with psychological factors affecting 
physical condition was granted. A 10 percent rating was 
awarded, effective September 23, 1987, the day following 
separation from service. Service connection for migraine 
headaches was denied. The veteran filed a notice of 
disagreement (NOD) in January 1988. A statement of the case 
(SOC) was issued in February 1988. A substantive appeal (VA 
Form 9) was received by VA in September 1988. Supplemental 
statements of the Case (SSOCs) were issued in October 1988 
and March 1989. 

In May 1989, the veteran testified before a hearing officer 
at a RO hearing. She testified regarding her initial rating 
for her service-connected mechanical low back pain with 
psychological factors affecting physical condition and for 
service connection for migraine headaches. That same month, 
she underwent a VA examination of her low back and for 
migraine headaches. 

In September 1989, the veteran's 10 percent rating for 
mechanical low back pain with psychological factors affecting 
physical condition and the denial for service connection for 
migraine headaches were confirmed and continued. A 
January 1990 SSOC confirmed and continued the 10 percent 
rating for mechanical low back pain with psychological 
factors affecting physical condition. In March 1990, the 
veteran testified again before a hearing officer at the RO. 
In May 1990, she underwent a VA orthopedic examination for 
her back and a VA psychiatric examination. 

A June 1990 hearing officer's decision increased the 
veteran's 10 percent rating for mechanical low back pain with 
psychological factors affecting physical condition to 30 
percent. Entitlement to service connection for migraine 
headaches remained denied. A July 1990 rating decision 
effectuating the increased rating for the veteran's 
mechanical low back pain with psychological factors affecting 
physical condition was made effective September 23, 1987, the 
day following separation from service. 

In December 1991, the veteran again provided testimony before 
a hearing officer at the RO. She testified regarding an 
increased rating for mechanical low back pain with 
psychological factors affecting physical condition and 
service connection for migraine headaches. In February 1992, 
she underwent another VA orthopedic examination. An 
April 1992 hearing officer's decision confirmed and continued 
the 30 percent rating for mechanical low back pain with 
psychological factors affecting physical condition.

In November 1994, the Board denied a rating in excess of 
30 percent for mechanical low back pain with psychological 
factors affecting physical condition. Service connection for 
migraine headaches was granted. 

From 1995 to 1999, the veteran filed claims for service 
connection and increased ratings for disabilities unrelated 
to her mechanical low back pain with psychological factors 
affecting physical condition and migraine headaches. In 
April 1999, the veteran's representative submitted a claim on 
behalf of the veteran. He indicated, in pertinent part, that 
the veteran's service-connected claim for migraine headaches 
had been granted by the Board in November 1994. He also 
requested an evaluation examination for the worsening of the 
condition. The veteran underwent a June 1999 VA examination 
for her migraine headaches. 

By rating decision of August 1999, the RO effectuated the 
veteran's grant of service connection for migraine headaches 
and awarded a 10 percent rating, effective 
September 23, 1987, the day following separation from 
service. The RO also reviewed the June 1999 VA examination. 
The headaches were found to vary in degree but were not found 
to be prostrating. A rating in excess of 10 percent was not 
warranted. She was notified of that denial and her appellate 
rights in a letter dated the same month. No appeal was filed. 

In February 2000, the veteran filed a clam for a total rating 
based upon individual unemployability (TDIU). In April 2000, 
the veteran underwent a contract VA psychiatric examination 
and a contract VA orthopedic examination. By rating decision 
of June 2000, in addition to denying the claim for a TDIU, 
her 30 percent rating for mechanical low back pain with 
psychological factors affecting physical condition and 
10 percent rating for migraine headaches were both confirmed 
and continued. A notice of those findings and her appellate 
rights were sent to the veteran that same month. No appeal 
was filed. 

The veteran filed a claim for an increased rating for 
mechanical low back pain with psychological factors affecting 
physical condition and migraine headaches, received by VA on 
July 11, 2002. VA outpatient treatment records were reviewed 
in connection with the claim. By rating decision of 
February 2003, a rating in excess of 30 percent for 
mechanical low back pain with psychological factors affecting 
physical condition and a rating in excess of 10 percent for 
migraine headaches were denied. That same month, she was 
provided notice of the denial and her appellate rights. A NOD 
was received in March 2003. She was provided VA contract 
examinations in September 2003. In October 2003, a hearing 
was held before a hearing officer at the RO. 

By rating decision of December 2003, the veteran's 30 percent 
rating for mechanical low back pain with psychological 
factors affecting physical condition was increased to 
50 percent, and her 10 percent rating for migraine headaches 
was increased to 50 percent, both effective July 11, 2002, 
the date of the claims. The veteran filed a disagreement with 
the effective date of both claims, indicating that they 
should have been effective the date of her original grant, 
the day after separation from service. 

As an initial matter, it is critical to note that the veteran 
is not contending that she was not notified of her rights to 
appeal her prior denials for increased ratings. Instead, the 
veteran maintains that she has continued to appeal her denial 
of increased ratings, and that her back and migraine headache 
disabilities were at the same level of disability before the 
date she was granted an increase to 50 percent for both 
disabilities. She also maintained at her February 2005 RO 
hearing that she had appealed a rating in 1999, it was sent 
back to her indicating that her representative at the time 
submitted the wrong VA form, and that the allotted time for 
appeal had expired. 

There is no basis upon which to grant an earlier effective 
date for the increased evaluations at issue. In evaluating 
the veteran's current claim for an earlier effective date for 
an increased rating for mechanical low back pain with 
psychological factors affecting physical condition and for 
migraine headaches, the Board can only look to the date of 
the claim for increase, July 11, 2002, and the medical 
evidence received within the one-year period prior to the 
date of the claim, in deciding whether an earlier effective 
date is warranted. Prior to this time, the veteran was 
granted a 30 percent rating for mechanical low back pain with 
psychological factors affecting physical condition by a 
June 1990 hearing officer's decision, effective 
September 23, 1987. A November 1994 Board decision denied an 
increased rating for that disability. The next time the 
mechanical low back pain with psychological factors affecting 
physical condition disability was evaluated was when the 
veteran filed a claim for TDIU in February 2000. The veteran 
was notified that a rating in excess of 30 percent was not 
awarded, and she was notified of her appellate rights. She 
did not appeal, therefore, the claim became final. Not until 
July 11, 2002, was another claim filed for a rating in excess 
of 30 percent for mechanical low back pain with psychological 
factors affecting physical condition. 

As for the veteran's migraine headaches, the Board granted 
service connection for that disorder in a Board decision of 
November 1994. No contact regarding the veteran's migraine 
headaches was made again until the veteran's representative 
asked in April 1999 that the rating for that disorder be 
effectuated and also indicated that the condition had 
worsened. By an August 1999 rating decision, the 10 percent 
rating for migraine headaches was effectuated, the day 
following separation from service. However, an increased 
rating was denied. She was notified that month of her 
appellate rights, and did not appeal. In February 2000, the 
migraine headaches were evaluated in connection with a TDIU 
claim. No increase was provided, the veteran was notified in 
June 2000, and the veteran did not appeal. Therefore, that 
appeal was final. Not until July 11, 2002, was another claim 
filed for a rating in excess of 10 percent for migraine 
headaches. 

As for the veteran's claim that in 1999, her representative 
at the time submitted the wrong VA form and that her allotted 
time for appeal expired, that decision was related to the 
veteran's claim for service connection for Achilles 
tendonitis. The veteran indicated that she disagreed with a 
January 1998 Board decision. She was informed that she had 
120 days from the date of decision to appeal that decision to 
the Court. If the veteran was sending a letter related to 
other issues, she did not submit anything else to VA until 
two months later in April 1999, when her representative 
indicated that her migraine headaches had worsened. 
Therefore, the issue of service connection for Achilles 
tendonitis is not before the Board and is unrelated to the 
earlier effective date claims for 50 percent ratings for 
mechanical low back pain with psychological factors affecting 
physical condition and for migraine headaches. 

In this matter, no evidence was submitted or of record within 
one year prior to July 11, 2002, to provide information 
sufficient to rate at that time the current level of severity 
of the veteran's mechanical low back pain with psychological 
factors affecting physical condition and migraine headaches. 
The medical evidence showed on one occasion in February 2002 
that the veteran had migraine headaches and in March 2002, 
that she had arthralgia of the low back. Neither of those 
findings presented medical evidence sufficient to show an 
increased rating from 30 percent to 50 percent for mechanical 
low back pain with psychological factors affecting physical 
condition, nor an increase from 10 percent to 50 percent for 
migraine headaches. Both of those findings only give a 
history of the two disabilities, not a degree or level of 
severity. Not until she underwent the September 2003 VA 
examinations, was there evidence of record that showed that 
she warranted increased ratings to 50 percent for both 
mechanical low back pain with psychological factors affecting 
physical condition and migraine headaches. 

Moreover, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
Court held that when a rating decision is final, only a 
request for a revision premised on clear and unmistakable 
error (CUE) could result in the assignment of earlier 
effective dates. A freestanding claim for earlier effective 
dates, once the appeal becomes final, attempts to vitiate the 
rule of finality. The claimant had one year from notification 
of the August 1999 RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the migraine 
headache decision, and the decision became final when an 
appeal was not perfected within the allowed time period. 
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). The same is true of the low back disorder and 
the migraine headaches in 2000. She had one year from the 
notification of the June 2000 RO decision that confirmed and 
continued both the 30 percent rating for the mechanical low 
back pain with psychological factors affecting physical 
condition and the 10 percent rating for the migraine 
headaches to initiate an appeal by filing a NOD. She did not 
file a NOD in August 1999 or in June 2000. Thus, an attempt 
to overcome finality in raising freestanding claims must 
fail. 

Based on the foregoing, an effective date earlier than 
July 11, 2002, for 50 percent ratings for both the veteran's 
mechanical low back pain with psychological factors affecting 
physical condition and migraine headaches is not warranted. 


ORDER

An effective date earlier than July 11, 2002 for a 50 percent 
evaluation for the mechanical low back pain with 
psychological factors affecting physical condition is denied. 

An effective date earlier than July 11, 2002 for a 50 percent 
evaluation for migraine headaches is denied. 




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


